Citation Nr: 0033539	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the assignment of an initial rating of a 10 
percent evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which granted service connection for 
PTSD and assigned that disorder a 10 percent evaluation.  The 
veteran appealed as to that assigned rating.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The service-connected PTSD is productive of occupational 
and social impairment with reduced reliability and 
productivity, and reflective of a difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

In a July 1999 rating decision, the RO granted service 
connection for PTSD, and assigned an evaluation of 10 percent 
effective from February 10, 1999.  Given that this evaluation 
was originally effectuated as of February 1999, the Board has 
considered the relevant evidence proximate to and since that 
date in rendering a decision on the veteran's claim for a 
higher evaluation.

The veteran underwent a VA psychiatric examination in June 
1999, during which he reported that his nerves were "shot" 
and went on to give a history of having nightmares, probably 
once every two weeks or so, starting in the last four
years.  He reported that his nightmares were about combat and 
getting shot at by
Germans, after which he would jump out of bed and wake up 
sweating.  He stated that he had not had these problems 
before, except rarely thinking about combat and he was not 
sure why they should start to happen now.  He stated that the 
worst episode with nightmares had occurred two years ago when 
he jumped out of bed and he spun and he sprained his back.  
He reported that he would feel fearful when he wakes up and 
gradually was able to go back to sleep.  He reported that he 
felt angry at times.  He reported that he felt that his 
alcohol problem after he came out of the service was probably 
related to his combat experience.  He gave a history of 
excessive drinking until he quit drinking whiskey in 1974 and 
beer in 1984.  He denied that he had a drinking problem 
before he went into the service.

The veteran also reported having a problem trusting people 
until he really gets to know them and that at times he felt 
suspicious, but did not consider himself to be a paranoid 
person.  The veteran also reported that he and his wife were 
sleeping in separate bedrooms in part because of his 
nightmares.  He reported that he had been married for 54 
years and that the relationship was good.

The veteran also reported occasional difficulty remembering 
and that he can hardly write his name that would be readable.  
On further questioning, he gave a history of having had "mini 
strokes".  He also reported that sometimes his hand shakes 
and that at other times they are okay.  

Upon examination, the veteran was pleasant, alert and 
cooperative, with clear sensorium; and he was oriented in all 
three spheres.  His affect was appropriate and he appeared to 
be an honest and reliable reporter with no evidence of 
exaggeration of problems.  He denied having experienced any 
auditory or visual hallucinations and did not manifest any 
evidence of depression or anxiety and showed no obsessive, 
ritualistic behavior.  His memory for recent and remote 
events appeared to be grossly intact and his immediate recall 
during the examination was found to be good.  The report 
contains Axis I diagnoses of (1) PTSD, episodic, exacerbated 
by multiple physical insults; (2) alcohol dependence in 
remission; and (3) nicotine dependence in remission.  The 
report of that examination records that the global assessment 
of functioning (GAF) was 60, current.  

The report of an associated June 1999 VA social survey report 
noted that the veteran's memory was not too good.  The 
veteran denied any history of drug abuse.  The report noted 
that there was some alcohol abuse, but the veteran stated 
that he had not been drinking since 1984.  The veteran 
reported complaints regarding "nerves."  The veteran 
indicated that stressors related to his PTSD included being 
wounded in the buttocks, being in combat and exposed to enemy 
fire, and having seen buddies killed or wounded.  The report 
noted that the veteran received the Silver Star Medal, the 
Purple Heart and the Bronze Star Medal (which is confirmed by 
service records).  The veteran reported that he was a forward 
observer for artillery, and walked with the infantry.  The 
report noted current symptoms of (1) opening up regarding the 
war in the last three to four years; (2) nightmares; (3) 
indicating reference to self as a car, for which, "when goes 
bad, goes bad"; and (4) short-term memory - poor, long-term 
memory - slightly better.

Private and VA clinical treatment records from 1984 to May 
1999 show treatment for various conditions and complaints, 
including some periodic treatment for complaints of 
nervousness.  These records include assessments of anxiety 
disorder, and borderline anxiety, which in past had responded 
well to Buspar.   

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where a 
claim for a higher evaluation stems from an initial grant of 
service connection for the disability at issue, different 
rating for different periods of time, or "staged" ratings, 
may be for assignment.  See generally Fenderson v. West. 12 
Vet. App 119 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), a 10 
percent evaluation may be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  

A 30 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1999).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

As discussed below, in the judgment of the Board, the level 
of disability demonstrated supports a finding that the 
veteran's symptoms of PTSD more nearly approximate the 
criteria required for a 50 percent evaluation.  A review of 
the medical evidence and opinions expressed in the June 1999 
VA examination reports  adequately support that finding.  

As discussed above, during his most recent psychiatric 
examination in June 1999, the examination report shows that 
the veteran reported frequent nightmares about combat and 
getting shot at, followed by waking up by jumping out of bed 
sweating. He also reported having fearful feelings when he 
would awaken, after which he was gradually able to go back to 
sleep.  He reported a problem with anger, and a past problem 
with excessive drinking that started after service.  He had 
difficulty trusting and was at times suspicious.  He and his 
wife slept in separate bedrooms in part due to the veteran's 
nightmares.  The report shows that the veteran reported that 
he had difficulty with memory, although the examiner found on 
examination that the veteran's recent and remote memory 
appeared to be grossly intact and his immediate recall was 
good.  The associated social survey report, however, listed 
as a current symptom, that the veteran had a poor short-term 
memory, and a slightly better long-term memory.

The Board notes that during the June 1999 VA psychiatric 
examination, the examiner found that the veteran did not 
manifest any evidence of depression or anxiety.  However, the 
veteran has been treated periodically in the 1990's for 
complaints of nervousness and depression; and associated 
records contain assessments including anxiety disorder.  
While the veteran is not service-connected for an anxiety 
disorder, anxiety is listed as a symptom for consideration 
under Diagnostic Code 9411, for PTSD.   When it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the appellant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998)

In terms of the regulatory criteria, the Board finds that the 
veteran's disability picture reflects the criteria under 
Diagnostic Code 9411 required to warrant a 50 percent 
evaluation.  That is, the veteran's disability picture is 
productive of occupational and social impairment reflective 
of reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and is reflective of a difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence shows that the veteran's PTSD is manifested by 
such symptoms as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment and poor short-term memory.  The 
veteran has nightmares of his service experiences, from which 
he awakes in a sweat and fearful.  The veteran has been 
treated for complaints of nervousness and depression, and has 
reported complaints of fearful feelings, anger, difficulty 
trusting, and difficulty with memory.  These psychiatric 
symptoms have been assessed or complained of by the veteran 
during VA treatment or examination; and the VA examiner in 
the June 1999 examination found the veteran to be an honest 
and reliable reporter.  At that time the overall global 
assessment of functioning (GAF) score was found to be 60, 
indicating some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  On 
the basis of the foregoing, and after assigning the benefit 
of any remaining doubt to the veteran, the Board finds that 
the evidence would reasonably support an increase to 50 
percent.   

The Board does not find, however, that the current medical 
record presents evidence of PTSD symptomatology which meets 
the schedular criteria for a 70 percent rating under the 
regulations.  The evidence does not show that the veteran's 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

During his most recent VA psychiatric examination in June 
1999, he was alert and oriented, with clear sensorium; his 
affect was appropriate; he denied any hallucinations; and at 
that time did not manifest any evidence of depression or 
anxiety or show obsessive, ritualistic behavior.  The 
psychiatric examiner found that his recent and remote memory 
was grossly intact, and his immediate recall was good.  Also, 
at the time of the VA examination in June 1999, the veteran 
was married and currently living with his wife and son, which 
indicates some degree of social and industrial stability.  At 
that examination, at age 80, he had been retired from work 
for a number of years.  The record does not show any evidence 
reflecting severity on which to base an evaluation in excess 
of 50 percent under the criteria as set out above.

The medical evidence shows that during a much earlier VA 
psychiatric examination in July 1988, the examiner diagnosed 
a chronic generalized anxiety disorder, with adaptive 
functioning severely impaired.  However, the record since the 
mid 1990's has generally showed only periodic complaints and 
treatment for nervousness and depression.  Furthermore, the 
GAF score in June 1999 reflects moderate symptoms.  Again, 
moreover, the Board notes that in addition to the service-
connected PTSD, the veteran has been diagnosed with other 
disorders, including an anxiety disorder.  Even if all the 
veteran's psychiatric symptomatology is attributed to his 
PTSD, however, the veteran's psychiatric disability picture 
is not shown to warrant more than a 50 percent evaluation 
under the criteria of Diagnostic Code 9411.

Hence, the Board is unable to conclude that the veteran's 
PTSD was manifested by symptomatology that would support a 
rating in excess of 50 percent.  Based upon the foregoing, 
the Board finds that the medical evidence of record 
reasonably supports a finding of an increased evaluation of 
50 percent for the veteran's service-connected PTSD, but no 
more.  

Further, the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 (West 1991), but finds that 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant an increase over that 
granted herein.


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 50 percent for PTSD, is 
granted.


		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

 

